DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1, 3-18 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 10/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-13, 14-16 are rejected under 35 USC 103 as being obvious over US Patent Number 6,698,687 to Daggett in view of US Patent Application Number 2017/0247126 by Blanding.

Regarding claim 1, Daggett discloses an airborne vehicle comprising at least one structural element shaped as an elongated duct (conduits 16, 18, 30, 34) stretched from a body center of said airborne vehicle (see conduits 16, 18, and 30 stretching from 22 in Figure 1) along a longitudinal dimension of a wing of said airborne vehicle (see Figure 1), is made of material with high thermal conductivity coefficient (column 2, lines 22-23 disclose ‘The conduit is made from a thermally conductive material”) and is configured 
Daggett does not disclose the airborne vehicle being made of thermally non-conductive materials.  However, this limitation is taught by Blanding.  Paragraph 3 discloses “Many common composite materials have lower thermal conductivity than metals, such as aluminum, and, thus, while lighter they do not conduct away heat as efficiently” and teaches the use of heat dissipation devices on such composite aircraft.  It would be obvious to a person having ordinary skill in the art to modify Daggett using the teachings from Blanding in order to use the heating system on composite aircrafts.  

Regarding claim 3 (dependent on claim 1), Daggett discloses the thermally conductive structural element is used for at least one of: conducting heat, conducting hydrogen, conducting electrical current, conducting coolant fluid, and accommodating pipe and/or cable.  Column 3, lines 28-32 disclose “A fluid is disposed within the primary heat exchanger 14 and the portion 16a and 16b of conduit 16 form a complete circuit for allowing fluid to be circulated from the heat exchanger 14, into supply portion 16a, through return portion 16b and back into the primary heat exchanger 14”.

Regarding claims 5 (dependent on claim 1), 13 (dependent on claim 1), 15 (dependent on claim 14), and 16 (dependent on claim 14), Daggett and Blanding do 

Regarding claim 6 (dependent on claim 1), Blanding further teaches the thermally conductive structural element is used to provide additional structural strength to the vehicle body.  Paragraph 31 discloses “thermal bus 20 may comprise a wing spar, a wing rib 22, or other structural component of wing 12”. 

Regarding claim 8 (dependent on claim 1), Blanding further teaches the thermally conductive structural element is affixed to the vehicle body at locations selected to dampen tendency of the vehicle to vibrate.  Affixing structural elements such as ribs 22 and spars 20 to wing 12 would dampen tendency of the vehicle to vibrate.  

Regarding claim 9 (dependent on claim 1), Daggett discloses the thermally conductive structural element is made of metal.  Column 2, lines 35-38 disclose “The conduits may be formed from a wide variety of materials and in various shapes and profiles, but in one preferred form are manufactured from an aluminum alloy”.  

Regarding claims 10 (dependent on claim 3) and 11 (dependent on claim 3), Daggett and Blanding do not disclose the hydrogen is a product of the operation of a metal-air cell or of a hydrogen power cell.  However, the examiner takes official notice that the use of ducts to transport hydrogen from a metal-air cell or a hydrogen power cell on an aircraft is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use ducts to transport whatever gas was needed on the aircraft.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 12 (dependent on claim 1)¸ Daggett discloses the thermally conductive structural element is sued to eliminate icing on the wing.  Column 3, lines 55-56 discloses “Heating of the leading edge 24 and selected areas of wing 20 not only serves to prevent icing of the leading edge…”

Regarding claim 14, Daggett discloses a method for thermal conduction in an airborne vehicle, the method comprising disposing structural element with high thermal conductivity (column 2, lines 22-23 disclose ‘The conduit is made from a thermally conductive material”), shaped as an elongated duct stretched form a body center of said 
Daggett does not disclose the airborne vehicle being made of thermally non-conductive materials.  However, this limitation is taught by Blanding.  Paragraph 3 discloses “Many common composite materials have lower thermal conductivity than metals, such as aluminum, and, thus, while lighter they do not conduct away heat as efficiently” and teaches the use of heat dissipation devices on such composite aircraft.  It would be obvious to a person having ordinary skill in the art to modify Daggett using the teachings from Blanding in order to use the heating system on composite aircrafts.

Claims 4 and 17 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,698,687 to Daggett in view of US Patent Application Number 2017/0247126 by Blanding, in further view of US Patent Number 3,484,584 to Shaw.

Regarding claims 4 (dependent on claim 1) and 17 (dependent on claim 14), Daggett does not disclose the thermally conductive structural element is used as an antenna pole.  However, this limitation is taught by Shaw.  Shaw discloses an embedded combination antenna and heater, and column 3, lines 4-9 disclose “when the battery .  
Claim 7 is rejected under 35 USC 103 as being unpatentable over US Patent Number 6,698,687 to Daggett in view of US Patent Application Number 2017/0247126 by Blanding, in further view of US Patent Number 8,547,285 to Ceccom.

Regarding claim 7 (dependent on claim 5), Daggett does not disclose the electrostatic discharge is performed via the thermally conductive structural element that is connected to the landing gear of the vehicle.  However, this limitation is taught by Ceccom.  Column 4, lines 32-34 discloses “This unit is designed to be supported by the front landing gear of an aircraft, with the landing gear forming an electrically conductive ground plane”.  It would be obvious to a person having ordinary skill in the art to modify Daggett using the teachings from Ceccom in order to provide a ground for any electrical buildup in the structural element.   

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642